Citation Nr: 1136108	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-42 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active from July 1971 to July 1975.  

This case is on appeal from a June 2008 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that an October 2009 rating decision reflects the agency of original jurisdiction (AOJ) granted service connection for right knee degenerative changes.  This represents a full grant of the benefits sought in regard to this issue.  

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in July 2010.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to service connection for a right shoulder disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service connection for a right shoulder disorder was denied in an October 1995 rating decision.  The Veteran did not file an appeal and that decision is final.  

2.  The evidence added to the record since the October 1995 rating decision pertaining to a right shoulder disorder is relevant and probative.  


CONCLUSION OF LAW

The October 1995 rating decision, which denied entitlement to service connection for a right shoulder disorder, is final.  Evidence submitted since that decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis 

Service connection for a right shoulder disorder was previously addressed and denied by the AOJ in October 1995.  At the time of the prior decision, the record included the service treatment records, statements from the Veteran, and post service medical records.  The evidence was reviewed and service connection for a right shoulder disorder was denied.  38 U.S.C.A. § 7105.  That decision is final.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in October 1995, the AOJ determined there was no evidence of a right shoulder disorder during service and that arthritis was not shown during service or within the initial year after separation.  Since that determination, the Veteran has applied to reopen his claim of entitlement to service connection for a right shoulder disorder.  The evidence submitted since the prior final denial in October 1995 is new and material.  

In that regard, in addition to a diagnosis of right shoulder impingement as reflected in an April 2005 private treatment record, the Veteran testified that clinical test results, to include results of a magnetic resonance imaging (MRI), showed a tearing of a shoulder muscle, as well as degenerative changes in the scapular area and that the examiners felt it could have stemmed from in-service injuries.  Transcript at 13-14 (2010).  The Board notes that prior to the hearing in July 2010, the Veteran had not previously presented sworn testimony, and his testimony relates to in-service symptoms and treatment of a right shoulder disorder over a period of years.  Id. at 6-12.  In See Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  

The new evidence, when combined with the evidence of record, relates to an unestablished fact necessary to substantiate the claim, that of a current disability, in-service occurrence, and a possible causal connection to service.  Specifically, the new lay evidence suggests continuity of symptomatology between the Veteran's current symptoms associated with a right shoulder disorder, and service, which would trigger the need for an examination if it were being reviewed on a de novo basis.  As such, it is found to be material.  Accordingly, the Veteran's request to reopen the claim of entitlement to service connection for a right shoulder disorder is granted.


ORDER

The application to reopen the claim of entitlement to service connection for a right shoulder disorder is granted.  



REMAND

The Veteran asserts entitlement to a service connection for a right shoulder disorder.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

Initially, the transcript of the videoconference hearing notes additional evidence, along with a waiver of initial AOJ consideration of the evidence, was being submitted.  Transcript at 3-4 (2010).  The evidence is not associated with the claims file.  

Additionally, the Veteran stated that he had relevant treatment at an identified VA facility in the 1980s while a VA employee.  Id. at 19-22.  These records have not been associated with the claims file.  

Further, the March 1995 VA examination report notes service separation in 1975, and that the Veteran, "related that he is still on active reserve duty at the present time.  Dates of active duty training (ACDUTRA) and/or inactive duty training (INACDTRA) have not been verified.  

The Board notes that the March 1995 VA examination report reflects a history of an onset of right shoulder pain in 1980 after falling off of a truck, and that the claims file was not available for review.  It is noted that the March 1995 report of x-ray examination of the right shoulder showed the glenoid rim was somewhat sclerotic on the right with subchondral cysts.  

In addition, the Veteran's DD Form 214 reflects his military occupational specialty (MOS) was inventory management specialist, and he testified that the MOS entailed lifting anything from light items, such as nuts and bolts weighing one pound, to lifting and moving heavier items, such as pallets weighing 70 or 80 pounds, and that he had an onset of pain in the right shoulder capsule area during that time.  Id. at 7-8.  

Further, an April 2005 private record of treatment notes right shoulder impingement and the Veteran testified that magnetic resonance imaging (MRI) showed a tearing of a shoulder muscle, and the examiners felt the right shoulder disorder could have stemmed from in-service injuries.  Transcript at 13-14 (2010).  

Lastly, the Veteran testified that he was scheduled to undergo MRI of the right shoulder in the following week at an identified VA facility.  Id at 22.  Up-to-date VA treatment records have not been associated with the claims file.  

In this case there is relevant evidence and the evidence is insufficient for a determination.  Thus, the Veteran should be afforded a VA examination to determine whether a right shoulder disorder is etiologically related to in-service disease or injury.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the evidence noted to have been submitted at the videoconference hearing in July 2010 with the claims file.  All efforts in this regard should be documented in the claims file and all records obtained associated with the claims file.  

2.  Attempt to obtain relevant VA employee treatment records, dated in the 1980s, from the Denver VA facility.  All efforts in this regard should be documented in the claims file and all records obtained associated with the claims file.  

3.  Verify all periods of ACDUTRA and INACDUTRA.  Verification of all periods of service listed should be documented in the claims file and the list should be associated with the claims file. 

4.  Associate up-to-date VA treatment records with the claims file.  

5.  After completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of a right shoulder disorder.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The AOJ should request that the examiner provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any identified right shoulder disorder is related to service, taking into consideration the veteran's report of pertinent symptoms since service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

6.  In light of the above, the claim should be readjudicated.  The AOJ should ensure all directives in this remand have been accomplished, to the extent possible, to include review of any medical opinion obtained for completeness and to make certain that a response to all questions posed has been provided, and if not, further development should be undertaken in that regard.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


